DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II claims 5-13, 19 and 20 in the reply filed on 4/13/22 is acknowledged.  The traversal is on the ground(s) that claims 14-18 include common features.  This is not found persuasive because the special technical feature common to all claims, i.e. the content of claim 5, is present in the prior art. Specifically, JP 2004183015 by Tanaka et al in view of “The Substrate-Importance to Coating Life” by Munger et al set forth in rejection of claim 5 below recite the special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
In the information disclosure statement of 5/15/18 foreign patent documents 6 and 10 are not considered as an English summary, concise explanation of the relevance, or translation is not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “quenching” in claim 5 is used by the claim to mean “gloss-adjusting” while the accepted meaning is either “fluorescence-decreasing” or “rapid cooling”. The term is indefinite because the specification does not clearly redefine the term. Furthermore, the instant examples of quenching agents (or “quencher”)- silica, alumina, wax, ceramic and synthetic polymer powder (publication paragraph 15)- are not obvious examples of a set group that would allow one of ordinary skill to understand the bounds of the term “quencher”. 
Claims 2-13, 19 and 20 depend on claim 5 and do not clarify the aforementioned matter. 
For the purposes of compact prosecution any coated film layer with one of the instant exemplary quenchers will be considered a “quenching coated film layer…having a quenching effect” (claim 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 8, 9, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004183015 by Tanaka et al in view of “The Substrate-Importance to Coating Life” by Munger et al.
Tanaka describes a surface-treated metallic material.
Regarding claim 5, Tanaka describes a steel object to be coated (paragraph 1) but does not specify an etched stainless steel sheet. 
Munger describes coating substrates.
Munger describes stainless steel as a good substrate over which to apply an organic coating and states that lightly etching the stainless steel prior to coating improves coating adhesion (p.188 paragraph 6). Tanaka’s coating has organic components (Tanaka paragraph 18) and a further resin (i.e. organic) layer (paragraph 48). Thus it would be obvious to one of ordinary skill to use lightly etched stainless steel where Tanaka more broadly describes steel because stainless steel is a good substrate for organic coatings and etching improves coating adhesion.
Tanaka describes a coating layer on the steel comprising a cured product of a coating composition comprising a 10-30% by mass silane compound (paragraph 25), an acid which is optionally formic, acetic, or phosphoric acid (paragraph 22) in an amount 0.05 to 10 in terms of vanadium (paragraph 23, overlaps with claimed range), a vanadium compound (paragraph 12) in an overlapping amount (paragraph 23), an optional magnesium compound (paragraph 15) in an overlapping amount (paragraph 23) and a solvent (e.g. water paragraph 41; paragraph 27). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Tanaka describes values overlapping with the claimed ranges.
Regarding the instant quenching coated film layer, Tanaka describes a resin layer with a water-based paint which is coated on a film formed from the surface treatment layer (paragraph 33), meeting the “formed on the coating layer” of the instant claim. This water-based paint contains resins and silica and wax (paragraph 33 and 34), which are quenchers by the instant description (publication paragraph 15), meeting the “having a quenching effect” of the instant claim (see 112 rejection above).

Regarding claim 6, Tanaka describes the surface treatment (instant coating layer) as having a thickness of 0.001-2 microns (paragraph 31). Thus the layer thickness overlaps with the instant layer thickness. 


Regarding claims 8 and 9, Tanaka describes resins (synthetic polymer) and silica and wax (paragraph 33 and 34), which are quenchers by the instant description. 


Regarding claim 12, the total of the surface treatment plus resin layer (instant quenching coated film layer) as having a thickness of 0.3-50 microns (paragraph 32).


Regarding claim 20, Tanaka describes aminosilanes or epoxysilanes (paragraph 25). 


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004183015 by Tanaka et al in view of “The Substrate-Importance to Coating Life” by Munger et al in further view of “Functional Fillers for Plastics” by DeArmitt et al.
Tanaka is described above.
Regarding claim 7 and 13, Tanaka is silent as to the gloss measurements of his layers, although the layers must have some value of gloss.
DeArmitt describes optical properties in plastics, where both of Tanaka’s layers may be considered plastic (Tanaka paragraph 24 for first treatment layer, paragraph 33 for a resin layer). 
DeArmitt states that high gloss results from smooth, homogeneous surfaces and low gloss results from rough, inhomogeneous surfaces (p.464 section 26.6.3 paragraph 1). DeArmitt describes using fillers and processing route to adjust gloss (p.464 section 26.6.3 paragraphs 2 and 3). DeArmitt describes a wide range of applications for which one of ordinary skill would want either high or low gloss including for example exterior automotive (high gloss) and interior automotive (low gloss) materials (p.464 section 26.6.3 paragraph 1). 
It is the examiner' s position that the claimed gloss values are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize different gloss values including those within the scope of the present claims so as to produce desired end results.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004183015 by Tanaka et al in view of “The Substrate-Importance to Coating Life” by Munger et al in further view of US 20020144629 by Malkki et al.
Tanaka is described above.
Regarding claims 10 and 11, Tanaka describes the quenching coated film layer as optionally a paint (paragraph 33) but is silent as to the presence of bubbles. 
Malkki describes an organic pigment.
Malkki states that pigments are used for increasing whiteness and opacity in paints (paragraph 2) and describes a pigment which has air bubbles of a diameter 0.3 to 1.5 microns (paragraph 18). This overlaps with the range of claim 11. Malkki’s pigment is made from renewable natural starch (paragraph 12, 4) which has advantages over conventional pigments (paragraph 2) including recyclability/renewability.  Thus it would be obvious to one of ordinary skill to use Malkki’s pigment to increase whiteness and opacity in Tanaka’s paint layer in an environmentally conscious (renewable) fashion. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004183015 by Tanaka et al in view of “The Substrate-Importance to Coating Life” by Munger et al in further view of “Antifoaming agents” by Hilberer et al.
Tanaka is described above.
Regarding claim 19, Tanaka describes compounds which are instant wetting agents like isopropanol (isopropyl alcohol) and ethylene glycol (paragraph 18) and generally the presence of an antifoaming agent (paragraph 27). Tanaka describes adding the organic compound in an amount of 0.05-10 per unit vanadium (paragraph 23).  Regarding choosing two of the listed organic compounds, one of which reads on the instant wetting agent and another which reads on the instant acid: It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus it is obvious to choose both an instantly recited acid and an instantly recited wetting agent from Tanaka’s disclosure of both as an organic compound in paragraph 18. 
Tanaka states that antifoaming agents can be added but is silent as to the amount (paragraph 27). 
Hilberer describes antifoaming agents/defoamers in general.
Hilberer states that the amount of antifoaming agent is typically a few to a thousand parts per million of the medium (p.21 final paragraph, equals 0.0002-0.1%). Hilberer states that in antifoam is almost always required for foam control during application of paints, coats and inks (p.16 paragraph 2). Thus it would be obvious to one of ordinary skill to add an amount of antifoaming agent in an amount according to Hilberer in order to control foam during application of Tanaka’s coating. This amount overlaps with the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766